Title: To Benjamin Franklin from Pierre Penet, 20 October 1782
From: Penet, Pierre
To: Franklin, Benjamin


Belft. [Belfort] 20. 8bre. 1782
Si jai tardé dinformer Son Exélance du malheur qui m’est Survenu dans le momen ou je devais my attendre le moins c’est que javois espoire de pouvoir remédier a une événement occationné par la mechansté et chalousie cruel de gens qui depuis que je Suis dans les affaires de L’amerique ont chergé a me nuire.
Je representerés Seulement a votre Exelance que le Sujet qui ma obligé de Suspandre mes payements et me retirer afin de nêtre pas exposé a la volonté et méchansté de partie de mes créantiers viens d’une lettre de change que javois reçu en payement pour Solde de mes avances d’un vaisseaux armée que j’ai fais construire a Nantes pour compte de la maison Stiven Houper et Co. de Nieuberyport, cette maison ma remis des Effets pour mes avancés Sur L’espagne que j’ai fais passer a mon chargé d’affaires a Paris, cet homme vient a mourir a laissé des enfans mineur il fut nommé un éxécuteur testamanthére le quèl ayant pris connoissance des affaires du défun, a trouvé que de tous les Effets que je lui avois fait passer, un Seule d’environs 10 mille livres tournois na point êté accepté ny payé. Sans autre forme obtient Santance contre moi l’envoit a un chargé de procuration a Nantes gens de mes Enemis qui la garterent pendant quinzejours attendant linstans que je Suis absans, font une dessante dans ma maison avec quatre husier Sans prevenire ny Comis, ni Domestiques, font Saisire méttent arét Sur mes Effets et laissent une garde. Ce qui fut connu dans la place et au Loins, de maniere que tous ceux aux quèls j’avois à faire tant pour les Etats que particuliers, Croyant que je devois des Sommes imances ont obtenu Santance et meussent fait arrêter Si je n’avois pris le partie de me retirer.
Je Suis occupé àprendre des arrengements pour que mes créantiers maccordent du terme pour leurs remboursements qui tous Seront Satisfait avec les intéréts même de leurs avances, les propositions que je leurs fais Sont fontée Sur lEquité nayant jámais eu dautres principes. Mais mes Enemis et chaloux font linpossible pour me contrarier, et faire Echouer mes propositions.
Je Suplie donc Son Exlance et j’ai déjas occation de lui démoigner ma reconnoissance dans le Compte qu’elle à rendüe a ceux qui Sont venü aux informations chés elle de vouloir bien me Continuer Ces bontés, et protecxions, ce Serat rendre la plus haute justice au plus inosans des hommes et a celui qui dans Son Etat C’est le plus Distingué dans les affaires qui lui ont êté confié tant des Etats unies, que de la Nation, et particuliers dont il à les plus grandes preuves et temoigniages. Cy joint une lettre, de la quelle je prie Son Exelance de vouloir bien prandre connoissance, elle voirat que dans touttes les circonstances je me Suis comporté en homme D’honneur.

J’ai fais un mêmoir qui doit avoir Eté presenté au Ministre à fain qu’il m’obtienne de la bonté du Roy un Saufe Conduit pour par moi même regler mes affaires.
Si prés de Son Exelance on venoit aux informations je Soumet tout a Sa justice, et ne Cesserai de faire des voeux au Seigneur pour la conservation des jours de Votre Exelance Le très humble et très Obeissant Serviteur
P. Penet./.

adressé a Belfort en Alsace ches Mr Dartus chevalier de St louis, qui me fairat parvenire les lettres de Son Exelance, Si elle me renvoy la lettre cy incluse./.

 
Endorsed: Penet
